DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/22 has been entered.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 4, 5, 7, 8. 9, 12, and 25-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US PGPub 2018/0247905, hereinafter referred to as “Yu”).
Yu discloses the semiconductor device as claimed.  See figures 1A-26B, and corresponding text, where Yu teaches, in claim 1, a semiconductor device package, comprising: 
a carrier (104, 200)having a first side and a second side opposite to the first side (figures 1and 23; [0057]); a circuit layer (170) disposed over the first side of the carrier (104, 200) (figures 1A and 25; [0017]); and a first antenna layer (210) disposed on the second side of the carrier (104, 200), wherein th(170) electrically connected to the first antenna layer (210), and wherein the carrier (104, 200) is disposed between the circuit layer (170) and the first antenna layer (210) (figures 1A, 1B and 25, ;[0018-0020]).  
Yu teaches, in claim 4, further comprising: 
an electronic component (114) disposed on the first side of the carrier (104, 200) (figures 1A and 25; [0015]); and 
a molding compound (130) disposed between the carrier (104, 200) and the circuit layer (170), wherein the molding compound (130) has a cavity (figures 1A and 6-9), and the electronic component (114) is disposed within the cavity and physically separated from the molding compound by the cavity (figures 1A and 6-9; [0015], [0032-0040]).  
Yu teaches, in claim 5, further comprising a shielding layer (106A) within the cavity, wherein the shielding layer (106A) has a first portion disposed on a sidewall of (130), and the first portion of the shielding layer (116) is separated from the electronic component (114) by the cavity of the molding compound (130) (figures 1A and 25; [0016]).  
Yu teaches, in claim 7, further comprising:-2- 4863-9225-9349.1Atty. Dkt. No. 102351-1406 A01727/US9150
a molding compound (130) disposed on the circuit layer (170) (figures 1A, 8-9; [0015], [0040]); and 
a dipole antenna (210) having a first portion (106A,106B) within the molding compound (130) and a second portion (110, 108) within the circuit layer (170), wherein the second portion of the dipole antenna (210) extends toward a lateral surface of the molding compound (130) and exceeds a lateral surface of the first portion of the dipole antenna (210) (figures 1A and 6; [0015-0017], [0032]).  

Yu teaches, in claim 8, further comprising: a through via (110,108) penetrating the carrier (110, 108) and electrically connected to the first antenna layer (210) ((figures 1A and 6; [0015-0017], [0032]).  
Yu teaches, in claim 9, further comprising: a molding compound (130) disposed on the second side of the carrier (104, 200) (figure 24; [0058]); and a second antenna layer (210) disposed on the molding compound (130), wherein the second antenna layer (210) is coupled to the first antenna layer (210) and configured for signal transmission (figures 1A, 6, and 24; [0015-0017], [0032], [0058-0060]).

Yu teaches, in claim 12, a semiconductor device package, comprising: 
(104, 200) having a first surface and a second surface opposite to the first surface (figure 24; [0058-0060]); 
a circuit layer (170) disposed on the first surface of the carrier (104, 200) a first antenna (210) disposed on the second surface of the carrier (104, 200) and configured for transceiving an electromagnetic wave in a first direction (figure 24; [0058-0060]); and 
a second antenna (210) within the circuit layer (170), wherein the second antenna (210) is configured for transceiving electromagnetic wave in a second direction different from the first direction, and wherein the first antenna (210) and the second antenna (210) are disposed on two opposite sides of the carrier (104, 200)  (figure 24; [0058-0060]).  
Yu teaches, in claim 25, further comprising: a
 molding compound (130) disposed between the circuit layer (170) and the carrier (104, 200); and 
an interconnection structure (108, 110, 120) penetrates the molding compound (130) and electrically connects the circuit layer (170) to the first antenna layer (210) ([0032]).  
Yu teaches, in claim 26, wherein a lateral surface of the second portion of the dipole antenna (210) is substantially aligned with the lateral surface of the molding compound (figure 24; [0058-0060]).  
Yu teaches, in claim 27, wherein the circuit layer (170) includes a dielectric layer (104), the lateral surface of the second portion of the dipole antenna is substantially 
Yu teaches, in claim 28, wherein the second portion of the dipole antenna is in contact with the first side of the carrier (104, 200) (figure 24; [0058-0060]).  
Yu teaches, in claim 29, wherein the carrier (104, 200) comprises glass configured to align the first antenna layer to the circuit layer (170) (figure 5; [0029]).  

Yu teaches, in claim 30, further comprising:-4- 4863-9225-9349.1Atty. Dkt. No. 102351-1406 A01727/US9150
a molding compound (130) disposed on the circuit layer (170); an electronic component (114) within the molding compound (130) (figure 1A; [0015]); 
a first conductive element (120, 122, 126) penetrating the molding compound (130) (figures 1A; and 25; [0016], [0069]); and 
a second conductive element (138, 146, 154) covering the molding compound (130), wherein the first conductive element and the second conductive element configured to shield the electronic component (114) from an electromagnetic interference, and wherein a first portion of the first conductive element is encapsulated by the molding compound (130), and a second portion of the first conductive element (120, 122,126) is exposed from the molding compound (130) (figures 24 and 25; [0033-0040]).  
Yu teaches, in claim 31, wherein the first conductive element surrounds the electronic component (figures 24 and 25; [0033-0040]).  
Yu teaches, in claim 32, further comprising a molding compound disposed on the second surface of the carrier (104, 200) and a third antenna (210) disposed on the 
Yu teaches, in claim 33, wherein the third antenna is misaligned with the second antenna (figures 24 and 25; [0033-0040]).  
Yu teaches, in claim 34, further comprising a molding compound (130) disposed on the circuit layer (170), wherein the second antenna has a first portion within the molding compound and a second portion within the circuit layer (170).  
Yu teaches, in claim 35, further comprising: 
a molding compound (130) disposed between the circuit layer (170) and the carrier (104, 200), and having a cavity (figures 24 and 25; [0033-0040]); 
a shielding element (106A, 106B) disposed in the cavity of the molding compound (figures 1A and 25; [0016]); and an electronic component (114) disposed on the shielding element (106A, 106B),-42-4863-9225-9349.1Atty. Dkt. No. 102351-1406 A01727/US9150wherein the circuit layer (170) includes a dielectric layer (116), a portion of the dielectric layer (116) disposed between the electronic component (114) and the shielding element (106A, 106B). (figures 1A and 25; [0016]) .  
Yu teaches, in claim 36, wherein the molding compound includes a lower surface in contact with the first surface of the carrier (104, 200) and an upper surface opposite to the lower surface, a portion of the shielding element protrudes beyond the upper surface of the molding compound (figures 24 and 25; [0033-0040]).  
Yu teaches, in claim 37, wherein the electronic component (114) is attached to the shielding element by an adhesion element ([0058]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 25, 2022